Citation Nr: 9914295	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for the period from April 23, 
1997, for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
characterized by a level V hearing impairment in the right 
ear and a level III hearing impairment in the left ear.


CONCLUSION OF LAW

A disability evaluation in excess of 10 percent for the 
period from April 23, 1997, for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.85, 4.87, Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The issue currently before the Board concerns the appropriate 
rating to be assigned as the initial evaluation for the 
veteran's service-connected bilateral hearing loss.  The 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The veteran has undergone a recent VA examination to evaluate 
his condition.

The veteran was originally granted service connection for 
hearing loss in the right ear and assigned a zero percent 
rating in August 1980.  Service connection for hearing loss 
in the left ear and for tinnitus was denied.  He was informed 
of these determinations and they became final when he did not 
file a timely appeal. 

The veteran submitted a claim in April 1997 seeking 
additional compensation.  In July 1997, the RO denied an 
increased rating for his right ear hearing loss.  The veteran 
disagreed with this determination and initiated an appeal.  
He asserted that his hearing loss in the left ear and his 
tinnitus should be service connected based upon an opinion 
given by the examiner who performed his recent VA 
examination.  In April 1998, the RO granted service 
connection for hearing loss in the left ear and tinnitus 
after finding that new and material evidence had been 
submitted.  The veteran was assigned separate 10 percent 
disability ratings for both bilateral hearing loss and 
tinnitus, effective back to the date his claim for increased 
compensation was received in April 1997.

A June 1997 VA audiological examination revealed pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000, 
Hertz of 35, 65, 100, and 100, for an average of 75 decibels, 
and in the left ear of 50, 55, 80, and 85, for an average of 
67.5 decibels.  Speech recognition studies showed abilities 
of 78 percent in the right ear and 88 percent in the left 
ear.  The summary of audiological test results noted a 
bilateral, sharply sloping, mild to moderately severe 
sensorineural hearing loss in both ears, worse in the right 
ear above 2000 Hertz.  It was further noted that he had a 
noise exposure history which was reflected in the 
configuration and type of sensorineural hearing loss in both 
ears, and that it was consistent with the reported tank noise 
exposure related by the veteran.

Analysis

The veteran is seeking a disability rating in excess of the 
10 percent assigned for his service-connected bilateral 
hearing loss.  While this appeal involves the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, there is no evidence showing that the 
disability has been other than stable since April 1997.  
Therefore, there is no basis for the assignment of staged 
ratings for this period. See Fenderson v. West, 12 Vet.App. 
119 (1999).

Disability evaluations are determined by the application of a 
schedule for rating disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  In 
order to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Codes 6100-
6110; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
These criteria are established to provide an accurate 
measurement of hearing impairment and appropriate 
compensation to hearing disabled veterans utilizing certified 
equipment and techniques in a controlled atmosphere.  The 
hearing acuity evaluations include consideration of 
disability under the normal conditions of daily life and 
utilization of any required amplification devices.  38 C.F.R. 
§§  4.85, 4.86 (1998).  

Recent VA audiological examination revealed an average pure 
tone threshold loss at 1000, 2000, 3000, and 4000 Hertz of 75 
decibels in the right ear and 67.5 decibels in the left ear, 
with speech recognition ability of 78 percent in the right 
ear and 88 percent in the left ear.  These findings are 
translatable to designations which reflect that the veteran 
has level V hearing in the right ear and level III hearing in 
the left ear.  These findings, as properly assessed by the RO 
in the April 1997 rating action, warrant a 10 percent 
evaluation under Diagnostic Code 6101 of the VA rating 
schedule.  38 C.F.R. § 4.87, Code 6101.  Accordingly, the 
Board concludes, based upon the evidence of record, that a 
disability evaluation in excess of 10 percent is not 
warranted for the veteran's bilateral hearing loss.  
38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§  4.1, 4.7, 4.85, 
4.87, Code 6101.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from April 23, 1997, is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

